             Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                             :
                                                          :
                   Plaintiff,                             :   Civil Action No. 1:21-cv-5672
                                                          :
 v.                                                       :   COMPLAINT FOR VIOLATIONS OF
                                                          :   SECTIONS 14(a) AND 20(a) OF THE
 CIMAREX ENERGY CO., THOMAS E.                            :   SECURITIES EXCHANGE ACT OF
 JORDEN, PAUL N. ECKLEY, HANS                             :   1934
 HELMERICH, KATHLEEN A. HOGENSON, :
 HAROLD R. LOGAN, JR., FLOYD R.                           :   JURY TRIAL DEMANDED
 PRICE, MONROE W. ROBERTSON, LISA                         :
 A. STEWART, and FRANCES M. VALLEJO, :
                                                          :
                   Defendants.                            :
 -------------------------------------------------------- :

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Cimarex Energy Co. (“Cimarex or the

“Company”) and the members Cimarex’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Cimarex and Cabot Oil & Gas Corporation and its affiliates (“Cabot”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on June 29, 2021 with the United States Securities and
            Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 2 of 16




Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Double C Merger Sub, Inc., a wholly owned subsidiary of Cabot, will merge with and

into Cimarex with Cimarex surviving as a wholly owned subsidiary of Cabot (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”), each Cimarex stockholder will receive 4.0146 Cabot

shares (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Cimarex’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisor,

Tudor, Pickering, Holt & Co. (“TPH”) in support of its fairness opinion.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Cimarex’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
             Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 3 of 16




                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the Company’s proxy solicitor and Cabot’s proxy

solicitor are both headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Cimarex stocks and has

held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant Thomas E. Jorden has served as a member of the Board since

August 2012 and is the Chairman of the Board, and the President and Chief Executive Officer of

the Company.

        11.      Individual Defendant Thomas E. Jorden has served as a member of the Board since

June 2008.

        12.      Individual Defendant Paul E. Eckley has served as a member of the Board since

May 2019.

        13.      Individual Defendant Hans Helmerich has served as a member of the Board since

2002.


                                                     3
          Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 4 of 16




        14.     Individual Defendant Kathleen A. Hogenson has served as a member of the Board

since September 2019.

        15.     Individual Defendant Harold R. Logan, Jr. has served as a member of the Board

since December 2012.

        16.     Individual Defendant Floyd R. Price has served as a member of the Board since

2002.

        17.     Individual Defendant Monroe W. Robertson has served as a member of the Board

since 2005.

        18.     Individual Defendant Lisa A. Stewart has served as a member of the Board since

October 2015.

        19.     Individual Defendant Frances M. Vallejo has served as a member of the Board since

May 2017.

        20.     Defendant Cimarex a Delaware corporation and maintains its principal offices at

1700 Lincoln Street, Suite 3700, Denver, Colorado 80203. The Company’s stock trades on the

New York Stock Exchange under the symbol “XEC.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        23.     Cimarex operates as an independent oil and gas exploration and production

company primarily in Texas, Oklahoma, and New Mexico. As of December 31, 2020, it had a total

proved reserves of 531.0 million barrels of oil equivalent; 1.36 trillion cubic feet of proved gas


                                                4
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 5 of 16




reserves; 144.1 million barrels (MMBbls) of proved oil reserves; and 159.8 MMBbls of natural

gas liquids reserves primarily located in the Permian Basin and Mid-Continent regions. The

Company also owned an interest in 2,765 net productive oil and gas wells. Cimarex was founded

in 2002 and is headquartered in Denver, Colorado.

       24.     On May 24, 2021, the Company and Cabot jointly announced the Proposed

Transaction:

               HOUSTON and DENVER, May 24, 2021 /PRNewswire/ -- Cabot
               Oil & Gas Corporation ("Cabot") (NYSE: COG) and Cimarex
               Energy Co. ("Cimarex") (NYSE: XEC) today announced that
               they have entered into a definitive agreement whereby the
               companies will combine in an all-stock merger of equals. The
               combination will bring together two industry-leading operators with
               top-tier oil and natural gas assets to create a diversified energy leader
               that is positioned to drive enhanced free cash flow generation and
               returns for investors through market cycles.


               Under the terms of the agreement, which has been unanimously
               approved by the Boards of Directors of both companies, Cimarex
               shareholders will receive 4.0146 shares of Cabot common stock for
               each share of Cimarex common stock owned. The exchange ratio,
               together with closing prices for Cabot and Cimarex on May 21,
               2021, reflects an enterprise value for the combined companies of
               approximately $17 billion. Upon completion of the transaction,
               Cabot shareholders will own approximately 49.5% and Cimarex
               shareholders will own approximately 50.5% on a fully diluted basis.


               "The combination of Cabot and Cimarex will create a free cash flow
               focused, diversified energy company with the scale, inventory and
               financial strength to thrive across commodity price cycles," Dan O.
               Dinges, Chairman, President and CEO of Cabot. "The combined
               business will be overseen by an experienced Board and a
               management team that is committed to a prudent strategy built on
               disciplined capital investment, strong free cash flow generation and
               increasing returns to shareholders. With its premier assets, increased
               resource diversity and a strong financial foundation, the company
               will be well positioned to deliver long-term value creation for its
               shareholders and other stakeholders."




                                                  5
Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 6 of 16




     "This transformational merger will combine our top-tier assets and
     advance our shared focus on delivering superior returns for
     investors," said Thomas E. Jorden, Chairman, President and CEO of
     Cimarex. "We're building an even more resilient platform with
     greater financial strength in order to deliver sustainable, through-
     cycle returns on and of capital. We view commodity, geography and
     asset diversification as strategic advantages that will drive more
     resilient free cash flow and long-term value creation. We are aligned
     on our commitment to ESG and sustainability and look forward to
     bringing our talented teams together to unlock the tremendous
     potential of this compelling combination."


     Strategic and Financial Benefits of Creating a Free Cash Flow
     Focused, Diversified Oil & Gas Producer


 •   Premier Multi-Basin Exposure Will Enhance Scale, Diversity
     and Capital Optionality: With Cabot's approximately 173,000 net
     acres in the Marcellus Shale and Cimarex's approximately 560,000
     net acres in the Permian and Anadarko basins, the combined
     business will have a multi-decade inventory of high-return
     development locations in the premier oil and natural gas basins
     in the United States.
 •   Attractive and Sustainable Free Cash Flow Profile: Executing a
     disciplined capital allocation and reinvestment strategy, the
     combined business will be positioned to capitalize on its high-
     quality assets and diversification to drive through-cycle free cash
     flow generation across a wide range of commodity price scenarios.
     The company's low-cost and capital efficient inventory is expected
     to support its robust, cumulative free cash flow outlook of
     approximately $4.7 billion of free cash flow from 2022 to 2024
     based on $55 per barrel WTI oil prices and $2.75 per MMBtu
     NYMEX natural gas prices.
 •   Positioned to Accelerate the Return of Capital to
     Shareholders: The combined business will be well positioned to
     deliver enhanced capital returns to shareholders across a full range
     of market conditions through a multi-faceted program offering a
     sustainable base dividend that is positioned to grow over time, a
     variable dividend and a special dividend. The new business is
     expected to have an annual base dividend of $0.50 per share
     (representing a forward dividend yield of 2.8%), which is paid
     quarterly, and plans to supplement the base dividend with a
     quarterly variable dividend to achieve a target capital return of at
     least 50% of quarterly free cash flow, with the first payment
     expected in the first quarter of 2022. The combined business also
     plans to declare and pay a $0.50 per share special dividend to all


                                      6
Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 7 of 16




     common shareholders of the combined business promptly after the
     closing of the transaction.
 •   Substantial Cost Saving Opportunity: The companies are
     targeting annual general and administrative cost synergies of $100
     million beginning within 18 months to two years following the
     closing.
 •   Strong Balance Sheet: The combined business is expected to have
     a strong capital structure with minimal near-term debt maturities and
     a low cost of capital. Upon closing, the combined business is
     anticipated to have pro forma liquidity of $2.2 billion and will target
     a net debt-to-EBITDAX ratio of less than 1.0x. This strong financial
     foundation and broader scale is expected to provide flexibility and
     optionality for capital deployment.
 •   Commitment to ESG and Sustainability: Cabot and Cimarex
     share commitments to environmental stewardship, sustainability
     and strong corporate governance. The combined business will build
     on the two companies' ongoing ESG efforts by, among other things,
     continuing to link executive compensation to ESG performance and
     maintaining strong board oversight of ESG risks and programs. The
     combined business is expected to report sustainability metrics
     pursuant to SASB and TCFD standards.

     Headquarters, Leadership and Governance


     The combined business, which will operate under a new name, plans
     to be headquartered in Houston and maintain its regional offices.


     Upon closing, Mr. Dinges will serve as Executive Chair of the Board
     of Directors of the newly combined business and Mr. Jorden will
     lead the company as CEO and will serve on the Board of
     Directors. Scott Schroeder, Cabot's current Chief Financial Officer,
     will serve as CFO of the combined business. The remainder of the
     company's leadership team will include executives from both Cabot
     and Cimarex.


     The Board of Directors of the company will be composed of five
     directors from the current Cabot Board of Directors, including Mr.
     Dinges, and five directors from the current Cimarex Board of
     Directors, including Mr. Jorden.


     Timing and Approvals




                                       7
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 8 of 16




               The transaction is expected to close in the fourth quarter of 2021,
               subject to regulatory clearance, the approval of Cabot and Cimarex
               common shareholders and the satisfaction of other customary
               closing conditions.


               Both Cabot and Cimarex intend to continue paying base quarterly
               cash dividends through closing.


                                               ***


               Advisors


               J.P. Morgan Securities LLC is serving as financial advisor to Cabot
               and Baker Botts L.L.P. is serving as its legal counsel. Tudor,
               Pickering, Holt & Co. is serving as financial advisor to Cimarex and
               Wachtell, Lipton, Rosen & Katz is serving as its legal counsel.


                                               ***

       25.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Cimarex’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       26.     On June 29, 2021, Cimarex and Cabot jointly filed the Registration Statement with

the SEC in connection with the Proposed Transaction. The Registration Statement was furnished

to the Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Registration

Statement before it was filed with the SEC and disseminated to the Company’s stockholders to

ensure that it did not contain any material misrepresentations or omissions. However, the

Registration Statement misrepresents and/or omits material information that is necessary for the


                                                 8
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 9 of 16




Company’s stockholders to make an informed decision concerning whether to vote in favor of the

Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       27.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by TPH in its analyses. The Registration

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Registration Statement indicates that in connection with the rendering

of its fairness opinion, that the management prepared certain non-public financial forecasts (the

“Company Projections” and “Cabot Projections”) and provided them to the Board and TPH by

management of both Cimarex and Cabot with forming a view about the stand-alone and pro forma

valuations. Accordingly, the Registration Statement should have, but fails to provide, certain

information in the projections that managements provided to the Board and their financial advisors.

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       28.     For the Company Projections and the Cabot Projections, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics for

fiscal years 2021 through 2025: EBITDAX; and Unlevered Free Cash Flows as calculated by each

of the Company’s and Cabot’s financial advisors, but fails to provide line items used to calculate

these metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a).




                                                9
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 10 of 16




       29.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       30.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       31.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       32.     With respect to TPH’s Net Asset Value Analysis, the Registration Statement fails to

disclose: (i) the reason why the Cimarex corporate forecast and the Cabot corporate forecase were



                                                 10
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 11 of 16




not used in the analysis; (ii) line items used to calculate the Company’s projected unlevered free

cash flows; (iii) the inputs and assumptions underlying the discount rates ranging from 8.00% to

9.75% for Cimarex and 6.50% to 8.00% for Cabot; (iv) the weighted average costs of capital for

Cimarex and Cabot (v) the present value of the cash flows generated by the estimated proved

developed reserves and undeveloped hydrocarbon resources; (vi) the present value of future

estimated effects of hedging; (vii) the present value of future estimated effects of general and

administrative expenses, taxes and non-drilling and completion capital expenditures; and (viii) the

net debt of Cimarex and Cabot and the preferred equity of Cimarex.

       33.     With respect to TPH’s Discounted Cash Flow Analyses, the Registration Statement

fails to disclose: (i) the terminal values of the Company and Cabot as of December 31, 2024; (ii)

line items used to calculate the projected unlevered free cash flows; (iii) the inputs and assumptions

underlying the after-tax discount rates ranging from 8.00% to 9.75% for Cimarex and 6.50% to

8.00% for Cabot; (iv) the inputs and assumptions underlying the use of the EV/EBITDAX

multiples ranging from 4.50x to 5.50x for Cimarex and 6.00x to 7.50x for Cabot; (v) Cimarex’s

and Cabot’s net debt and Cimarex’s preferred equity; (vi) number of fully diluted outstanding

shares of Cimarex and Cabot common stock.

       34.     With respect to TPH’s Has/Gets Analysis – NAV Accretion, the Registration

Statement fails to disclose: (i) the net asset values of Cimarex and Cabot on a standalone basis; (ii)

the estimated fees and expenses related to the Proposed Transaction; (iii) the basis for applying

the discount rate ranging from 7.3% to 8.9% (range A) and 6.5% to 8.0% (range b); (iv) the pro

forma share count.

       35.     With respect to TPH’s Equity Research Analysts’ Price Targets analysis, the

Registration Statement fails to disclose: (i) the 25 analyst price targets per share of Cimarex




                                                 11
           Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 12 of 16




common stock and the identity of the corresponding equity research analysts; (ii) the 23 analyst

price targets per share of Cabot common stock and the identity of the corresponding equity

research analysts.

          36.   With respect to the engagement of TPH, the Registration Statement fails to disclose

whether in the two years prior to the delivery of the fairness opinion to the Board, TPH provided

financial, investment, or any other services to the Company and/or to Cabot and their respective

affiliates, and the total compensation earned by TPH for those services received from the Company

and Cabot and their affiliates, if any.

          37.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                      CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or




                                                 12
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 13 of 16




misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       40.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       42.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.




                                                  13
           Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 14 of 16




          43.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Cimarex within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Cimarex, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Cimarex, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          46.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          47.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Cimarex, and, therefore, is presumed to have had the



                                                 14
         Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 15 of 16




power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       48.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:




                                                 15
           Case 1:21-cv-05672-LAP Document 1 Filed 06/30/21 Page 16 of 16




          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: June 30, 2021                               MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
